DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                WALKER PROPERTY SERVICES, LLC,
                          Appellant,

                                      v.

                               JOHN TIBBS,
                                 Appellee.

                           No. 4D4D19-3697

                                [July 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
2019CA005659XXXMB.

  Jack J. Aiello, Brian M. McPherson, Meredith Biggs Plummer, and J.
Anthony Nelson of Gunster, Yoakley & Stewart, P.A., West Palm Beach, for
appellant.

    Rainier Reguiero of Remer & Georges–Pierre, PLLC, West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.